Citation Nr: 1517875	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-43 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses at a non-VA facility on April 3, 2014.


REPRESENTATION

Veteran represented by:	Steven R. Gould, providing onetime representation


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to July 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative determination of the Department of Veterans Affairs Medical Center (VAMC) in Orlando, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran sought treatment for a condition that aggravated a service-connected disability in a medical emergency at a non-VA facility when VA or other Federal facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical expenses at a non-VA facility on April 3, 2014 have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has authorized VA to reimburse veterans for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C. § 1728 and 38 U.S.C. § 1725.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).  The regulatory provisions of 38 C.F.R. § 17.120 outline the eligibility requirements for reimbursement under 38 U.S.C. § 1728.  Pursuant to 38 U.S.C. § 1728 and 38 C.F.R. § 17.120, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities when (1) the treatment involves a service-connected disability or a nonservice-connected disability associated with and held to be aggravating a service-connected disability; (2) the treatment is provided in a medical emergency; and (3) VA or other federal facilities are not feasibly available.  
The Court of Appeals for Veterans Claims has observed that, given the use by Congress of the conjunctive "and" in the statute, "all three statutory requirements would have to be met before reimbursement could be authorized."  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  In this case, all three statutory requirements have been met.

First, the treatment the Veteran received involved a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  The Veteran is service-connected for bronchiectasis, defined as "a chronic dilatation of the bronchi marked by fetid breath and paroxysmal coughing, with the expectoration of mucopurulent matter."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 252 (32d ed. 2012).  On April 4, 2014, the Veteran was treated for arthropathy of the right upper extremity.  The treatment notes indicate there was a new onset of cough and shortness of breath due to the infectious process, and the discharge summary includes a secondary diagnosis of chronic airway obstruction.  Thus, the evidence establishes the condition for which the Veteran sought treatment aggravated a service-connected disability.  

Second, the Veteran sought treatment in a medical emergency.  The pertinent regulation, 38 C.F.R. § 17.210(b), states a medical emergency must be of "such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  Here, the Veteran's in-home nursing staff instructed him to seek emergency medical care because they determined he was exhibiting the symptoms of an advanced blood clot.  Given the instructions provided by the in-home nursing staff and the Veteran's advanced age, it is at least as likely as not that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Third, VA or other federal facilities were not feasibly available.  See 38 C.F.R. § 17.210(c).  The closest VA medical facility that offers emergency care is located in Tampa, Florida, more than seventy-five miles from the Veteran's residence.  See Locations - Florida, U.S. DEP'T OF VETERANS AFFAIRS, http://www.va.gov/DIRECTORY/guide/state.asp?dnum=ALL&STATE=FL.  The Veteran's primary VA physician at the Community Based Outpatient Clinic in Clermont, Florida, has instructed him to seek care at another local facility in medical emergencies.  There is no evidence of record that indicates there are other federal facilities that offer emergency care near the Veteran's residence.  Thus, VA or other federal facilities were not feasibly available due to the perceived medical emergency.  

As all three statutory requirements of 38 U.S.C. § 1728 have been met, reimbursement for unauthorized medical expenses at a non-VA facility on April 3, 2014 is warranted.


ORDER

Entitlement to reimbursement for unauthorized medical expenses at a non-VA facility on April 3, 2014 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


